ORDER

PER CURIAM.
Defendant appeals the judgment entered upon his conviction by a jury of murder in the first degree in violation of section 565.020 RSMo.1994 and armed criminal action in violation of section 571.015 RSMo.1994. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would have no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this Order. The judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).